IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAMIAN DESHANN HOGAN,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2932

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 5, 2016.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Nancy A. Daniels, Public Defender, and Maria Ines Suber, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney General,
and Quentin Humphrey, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and WINOKUR, JJ., CONCUR.